DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  “the outer frame” should read --a outer frame--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2019/0004354) in view of Song et al. (US 2021/0174048).
	In regard to claims 1 and 15, Hsiao teaches a display device, comprising a display panel (fig. 2 and paragraph 26), a fingerprint identification module (element 233), a fingerprint identification flexible circuit board (fig. 2B element FPC), and a frame sealant (element 2211), the fingerprint identification module comprises a fingerprint identification region (element 233) and a peripheral region surrounding the fingerprint identification region (element 230 surrounding element 233), and the peripheral region is arranged with a first connection terminal (see where FPC is connected to element 230); the fingerprint identification flexible circuit board is provided with a second connection terminal, and the second connection terminal is electrically connected with the first connection terminal (paragraph 30, flexible circuit board is used to transmit the signals of the fingerprint module. A processor would is connected to the other end); and the frame sealant is at least partially disposed between the display panel and the peripheral region of the fingerprint identification module, and is configured to bond the fingerprint identification module and the display panel (fig. 6D element 2211 and fig. 6B. The OCA bonds the fingerprint device to the rest of the display panel); wherein at least one opening is provided on a side of 
	Song et al. teach wherein the fingerprint identification module is disposed on a non-display side of the display panel (fig. 5A).
	The two are analogous art because they both deal with the same field of invention of fingerprint sensors.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsaio with the under-screen sensor of Song et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsaio with the under-screen sensor of Song et al. because the under-screen sensor of Song et al. would reduce interference with the display.
In regard to claim 3, Hsiao teaches wherein the orthographic projection of the fingerprint identification flexible circuit board on the display panel covers the at least one opening (fig. 6B. The FPCB is placed over the opening).
In regard to claim 4, Hsiao teaches wherein the frame sealant is provided with an opening (fig. 6D element 2211).
Allowable Subject Matter
Claims 2, 5-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 2, the prior art fails to teach or make obvious the size of the opening as required by the claim.
	In regard to claims 5-13 and 16-20, the prior art fails to teach or make obvious the edge sealant layer in combination with the claim’s other features.
	In regard to claim 14, the prior art fails to teach the plurality of openings in combination with the claim’s other features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623